2016 IL App (2d) 150874
                                  No. 2-15-0874
                           Opinion filed March 14, 2016
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) Nos. 05-CF-3046
                                       )       05-CF-3629
                                       )
PAUL OLSSON,                           ) Honorable
                                       ) Christopher R. Stride,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Hutchinson and Spence concurred in the judgment and opinion.

                                          OPINION

¶1     Defendant, Paul Olsson, appeals from an order entered by the circuit court of Lake

County on July 23, 2015, remanding him to the Department of Human Services (Department)

after a hearing pursuant to section 104-25(g)(2)(i) of the Code of Criminal Procedure of 1963

(Code) (725 ILCS 5/104-25(g)(2)(i) (West 2014)). For the reasons that follow, we affirm.

¶2                                   I. BACKGROUND

¶3     In 2005, defendant was charged with sex offenses involving children and was later found

unfit to stand trial. Following a discharge hearing (see 725 ILCS 5/104-25(a) (West 2014)), the

court found defendant “not not guilty” of several of the charged offenses, including predatory
2016 IL App (2d) 150874


criminal sexual assault of a child (720 ILCS 5/12-14.1(a)(1) (West 2008)) and aggravated

criminal sexual abuse (720 ILCS 5/12-16 (West 2008)), and ordered an extended period of

treatment (see 725 ILCS 5/104-25(d) (West 2014)). At the expiration of that extended treatment

period, the court remanded defendant to the Department for further treatment pursuant to section

104-25(g)(2) of the Code.        Section 104-25(g)(2) “provides for the potentially long-term

commitment of a criminal defendant who has been found unfit to stand trial and for whom

treatment to attain fitness has been unsuccessful.” People v. Olsson, 2012 IL App (2d) 110856,

¶ 1.

¶4     During the section 104-25(g)(2) period of treatment, the facility director must file a typed

treatment plan report with the court every 90 days. 725 ILCS 5/104-25(g)(2) (West 2014). The

parties may request a review of the treatment plan or the court may order such a review on its

own motion. 725 ILCS 5/104-25(g)(2) (West 2014). The court must, however, hold a hearing

every 180 days to make a finding as to whether the defendant is “(A) subject to involuntary

admission; or (B) in need of mental health services in the form of inpatient care; or (C) in need

of mental health services but not subject to involuntary admission nor inpatient care.” 725 ILCS

5/104-25(g)(2)(i) (West 2014).

¶5     On July 16, 2015, the trial court conducted a hearing in defendant’s case pursuant to

section 104-25(g)(2)(i) of the Code. Defendant was not present. According to the affidavit of

defendant’s treating psychiatrist, Dr. Usha Kumari Kartan, defendant refused to attend the

hearing. Over defense counsel’s objection, the hearing proceeded in defendant’s absence.

¶6     Dr. Kartan was the only witness who testified. Without objection from defense counsel,

the court found Dr. Kartan to be an expert in psychiatry and forensic psychiatry. Although

defendant had resided at the Elgin Mental Health Center since approximately the summer of



                                               -2-
2016 IL App (2d) 150874


2010, he had been only recently assigned to Dr. Kartan. Prior to April 2015, Dr. Richard Malis

was defendant’s treating psychiatrist. Dr. Kartan testified that she met with defendant two or

three times per week until she “was able to get information to her satisfaction.” However,

according to Dr. Kartan, information has been coming in piece-by-piece, as defendant is not

cooperating with treatment. Aside from these meetings, she also observes defendant on the unit

several times daily. When she became defendant’s treating psychiatrist, she reviewed his chart,

which contains evaluations from the past five years.

¶7     Dr. Kartan testified that she was aware of sex crimes that defendant had committed

against several individuals in 2004 and 2005. She opined that defendant is mentally ill and has

“several disorders.” The first is pedophilic disorder, and the second is depressive disorder, not

otherwise specified. There is also “suspected malingering.” According to Dr. Kartan, defendant

“falls into textbook description of pedophilic disorder” and “definitely is in need of continued

inpatient treatment.” She explained that defendant is uncooperative and disputes his diagnosis of

pedophilic disorder. Instead, he “considers himself [as] being depressed or having an anxiety

disorder.” In her opinion, defendant poses a danger to public safety “because this illness has not

been treated.”

¶8     On cross-examination, Dr. Kartan testified that she wants to rule out malingering.

Defendant had been diagnosed with pedophilic disorder by Dr. Malis, and she agreed with the

diagnosis.   She acknowledged that it was “a suspected possibility” that defendant was

“malingering as to the diagnosis of pedophilia,” and malingering was a rule-out diagnosis. Dr.

Kartan explained that defendant is willing to take certain medications, including Abilify (an

antipsychotic and antidepressant), which he took briefly in April 2015. Defendant is also taking

Wellbutrin and Lorazepam. According to Dr. Kartan, defendant has a “negative attitude towards



                                              -3-
2016 IL App (2d) 150874


Dr. Malis because he is a male figure and *** an authority figure.” Defendant is “much more

comfortable working with woman [sic].” Nevertheless, although she would meet with defendant

for “hours at times,” he “has been uncooperative from the very start” and “selective in

reporting.” Defendant “is not cooperative with treatment” or her efforts to evaluate him. Dr.

Kartan testified that defendant is “afraid to come to court” and “afraid of the label that has been

enforced [sic] on him.” She acknowledged that treatment is at a standstill because defendant’s

acknowledgment of his symptoms is necessary for proper treatment. According to Dr. Kartan, a

patient must be willing to get well and take the lead. No plan can be effective unless the patient

wants help and collaborates for that change.

¶9        In his closing argument, defense counsel asserted that the evidence showed that there was

“a very real possibility that [defendant] is misrepresenting his symptomatology in such a way

that skews” the pedophilia diagnosis. The court then asked defense counsel what the Elgin

Mental Health Center should do with a young man who “does nothing to avail himself of any

kind of treatment.” Defense counsel responded: “Treat him.” When asked how that could be

done, defense counsel replied: “With the state-of-the-art medical training that they have received.

With the psychiatric knowledge that you [the judge] and I both lack.” During the ensuing

colloquy between the court and defense counsel, counsel mentioned that he did not think that

defendant’s treatment team could determine that he suffered from pedophilia, given that “they

are not even sure if he is malingering or not.” According to defense counsel, the treatment team

is not treating defendant and never would. The court continued the matter to July 23, 2015, for

ruling.

¶ 10      On July 23, 2015, the court remanded defendant to the Department for further treatment,

finding that he “continues to have some serious threat to public safety.” Defense counsel then



                                                -4-
2016 IL App (2d) 150874


raised the issue of malingering again. The court asked defense counsel whether he wanted the

court to direct the Department to evaluate defendant for malingering.            Defense counsel

responded that “some analysis of that should be done,” given that there was a question as to the

validity of the pedophilia diagnosis. After a continued colloquy, the court indicated that it would

order the Department to evaluate defendant for malingering if defense counsel so requested.

Defense counsel replied, in relevant portion, that there was some confusion as to defendant’s

diagnosis that needed to be cleared up, and “[i]f the court is going to do that by conducting a

malingering evaluation *** then so be it.”

¶ 11   The court added the following language to its written order:

       “DHS shall conduct an examination to determine if Mr. Olsson is malingering with

       respect to any diagnosis made by any physician that has treated Mr. Olsson while in the

       care and custody of the DHS. The results of that examination shall be made available to

       the parties within 30 days of the entry of this order.”

The court set a date in September 2015 for status on the Department’s efforts to determine

whether defendant is malingering. Additionally, the court set a date in January 2016 for review

of the treatment plan and a hearing pursuant to section 104-25(g)(2)(i) of the Code.

¶ 12   Defendant filed a timely pro se notice of appeal, and appellate counsel (the same attorney

who represented him in the trial court) was appointed on his behalf.

¶ 13                                      II. ANALYSIS

¶ 14   As an initial matter, the State contends that the case is moot because the 180-day

treatment period authorized by the July 23, 2015, order has expired and because the next

scheduled review hearing has already occurred. We reject this argument, as we have every time

the State has raised it. So long as defendant remains committed pursuant to section 104-25(g)(2)



                                                -5-
2016 IL App (2d) 150874


of the Code, the mere passage of time does not render his appeals moot. See People v. Olsson,

2015 IL App (2d) 140955, ¶ 14; People v. Peterson, 404 Ill. App. 3d 145, 149-50 (2010) (in an

appeal following a discharge hearing, the matter was not moot, because the record did not

foreclose the possibility that the defendant had subsequently been committed pursuant to section

104-25(g)(2) of the Code, and “[t]he matter could not be moot while he remained committed”).

¶ 15   As another preliminary matter, during the briefing of this appeal, the State moved to

strike numerous argumentative portions of defendant’s statement of facts. We ordered the

motion to be taken with the case. Illinois Supreme Court Rule 341(h)(6) (eff. Jan. 1, 2016)

provides, in relevant portion, that a statement of facts “shall contain the facts necessary to an

understanding of the case, stated accurately and fairly without argument or comment.” We may

strike a statement of facts when our review is hindered by improprieties. Hall v. Naper Gold

Hospitality LLC, 2012 IL App (2d) 111151, ¶ 9. However, if the improprieties do not rise to the

level of warranting sanctions, we may elect to simply ignore the offending statements. See

Quigg v. Walgreen Co., 388 Ill. App. 3d 696, 698-99 (2009). In the present case, defendant’s

statement of facts is indeed blatantly argumentative. Nevertheless, due to our unique familiarity

with defendant’s case owing to his frequent appeals, the improprieties do not affect our review.

Therefore, we will simply disregard the improper argumentation and commentary. We advise

counsel to be mindful in the preparation of future briefs to comply with all appellate rules.

¶ 16   As a final preliminary matter, we must clarify the scope of our jurisdiction. See In re

Marriage of Alyassir, 335 Ill. App. 3d 998, 999 (2003) (the appellate court has an independent

duty to consider its jurisdiction). Defendant appears to question the sufficiency of all of the

treatment plan reports that the Department has ever filed in his case. However, each order

following a section 104-25(g)(2)(i) hearing is separately appealable, along with the



                                                -6-
2016 IL App (2d) 150874


accompanying treatment plan reports at issue. See Olsson, 2012 IL App (2d) 110856, ¶ 17

(“[E]ven where the defendant fails to seek review of the treatment plan, deficiencies in the

treatment plan reports may be raised on appeal from an order pursuant to section 104-

25(g)(2)(i).”). Indeed, defendant has appealed most, if not all, orders following review hearings

during his section 104-25(g)(2) period of treatment. Accordingly, the only matters that are

properly before us are the July 23, 2015, order remanding defendant to the Department for

further treatment and the accompanying treatment plan report dated June 23, 2015.

¶ 17   Turning to defendant’s arguments, he first contends that the court violated his due

process rights by “finding repeatedly that the purported treatment plans formulated and filed by

the Elgin Mental Health Center complied with state law.” According to defendant, there have

been two constants in his interaction with his treatment team—his own “intractable opposition to

treatment” and the Elgin Mental Health Center’s “unwillingness to consider alternative treatment

modalities to overcome that opposition.” He complains that “there is no evidence that the [Elgin

Mental Health Center] treatment team has ever even considered assessing [his] capacity to self-

determine his course of treatment.” Additionally, noting that defense counsel is held to the

standard of reasonable legal representation articulated in Strickland v. Washington, 466 U.S. 668

(1984), defendant proposes that “[i]t is inconceivable that [his] treatment team not also be held to

some standard of reasonable practice.” Defendant submits that the question of “whether the

years of repeated refusal to consider [his] capacity to refuse treatment *** constitutes a due

process violation *** is not the same as was before this Court” in Olsson, 2012 IL App (2d)
110856. Specifically, defendant argues, the question at issue in our 2012 opinion involved his

“single refusal” to participate in treatment, while the present appeal involves his “long-standing

and entrenched refusal.”



                                               -7-
2016 IL App (2d) 150874


¶ 18   Defendant brazenly attempts to blame the treatment staff at the Elgin Mental Health

Center for failing to treat him even though he has thwarted their efforts at every turn. The

absurdity of his argument is highlighted by his request in his prayer for relief for us to “require

that the treatment plan actually formulate a strategy to address continued refusal and consider

assisted or involuntary treatment if necessary.” Dr. Kartan made clear that there is simply no

way to treat a pedophile who is unwilling to acknowledge his problems and collaborate with his

treatment team. Defendant introduced no evidence to the contrary. Instead, defense counsel

flippantly demanded that the treatment team somehow use its “state-of-the-art medical training”

to find a way to treat him. The fitness statutes do not require the Elgin Mental Health Center to

do the impossible; nor does due process demand as much. Indeed, the legislature has expressly

acknowledged that some sex offenders cannot be successfully treated. See 20 ILCS 4026/5

(West 2014) (“The General Assembly recognizes that some sex offenders cannot or will not

respond to counseling and that, in creating the program described in this [Sex Offender

Management Board] Act, the General Assembly does not intend to imply that all sex offenders

can be successful in treatment.”).

¶ 19   Defendant’s complaint of his lack of treatment is as insincere as the argument rejected in

In re David B., 367 Ill. App. 3d 1058 (2006). In that case, the respondent, who had been

convicted in 1981 of three counts of indecent liberties with a child, was repeatedly subjected to

involuntary confinement from 1986 through 2005. David B., 367 Ill. App. 3d at 1059-60. At a

recommitment hearing in June 2005, a licensed clinical social worker testified that she was

unable to personally examine the respondent, because he refused to speak with her. David B.,
367 Ill. App. 3d at 1063. However, she testified regarding the respondent’s “long history of

diagnosed mental illness” reflected in his medical records and opined that he would cease taking



                                               -8-
2016 IL App (2d) 150874


his medication and would pose a threat to himself and others if he were released. David B., 367
Ill. App. 3d at 1063-64.     On appeal from the court’s order finding him to be subject to

involuntary admission, the respondent complained that, in violation of section 3-807 of the

Mental Health and Developmental Disabilities Code (405 ILCS 5/3-807 (West 2000)), the social

worker who testified at the hearing had not examined him. David B., 367 Ill. App. 3d at 1064.

Recognizing that the respondent was attempting to game the system, the court held that “the

statutory language requiring an evaluation from a competent expert was not intended to create a

loophole for a sexually dangerous person to exploit.” David B., 367 Ill. App. 3d at 1065. The

court reasoned that “[i]t would be an absurd result to allow a dangerous pedophile, who has

become sophisticated in litigation through long experience with commitment proceedings, to free

himself by simply refusing to discuss his pedophilia with anyone defined in the statute as

competent to testify at a commitment proceeding.” David B., 367 Ill. App. 3d at 1068. The

same logic applies in the present case. Defendant should not be heard to complain of his lack of

treatment when he steadfastly refuses to cooperate with his treatment staff.

¶ 20   Furthermore, we have previously spelled out exactly what defendant’s treatment plan

report must say if defendant is unwilling to accept treatment. In Olsson, 2012 IL App (2d)
110856, ¶ 16, we explained that “[i]f a defendant’s refusal to cooperate frustrates efforts to

develop a treatment program, it is incumbent upon the author of a treatment plan report to say so

explicitly, rather than to leave the court to guess whether proper efforts have been made to care

for the defendant.” We subsequently held that one of defendant’s treatment plan reports was

legally sufficient where it “addressed all of the statutory factors” and “clearly stated that the

Department was not able to provide a plan because defendant was unwilling to cooperate.”

People v. Olsson, 2014 IL App (2d) 131217, ¶ 15. Defendant offers no reason for us to depart



                                               -9-
2016 IL App (2d) 150874


from our holdings in those cases. Accordingly, where a treatment plan report makes clear that

the defendant cannot be treated due to his failure to cooperate, we emphatically reject the notion

that the defendant may use his own recalcitrance as a sword to challenge the legality of his

commitment.

¶ 21   Defendant next argues that the trial court “improperly extended [his] ongoing detention

*** without a proper diagnosis of underlying mental illness to support that ruling.” Specifically,

he questions the validity of his diagnosis (presumably, the pedophilia diagnosis) in light of the

fact that there are questions as to whether he is malingering. According to defendant, “[s]o long

as this ‘rule-out’ question remains, it is possible that a differential diagnosis will reveal that [he]

does not suffer from the questioned mental illness of pedophilia,” which “would negate the legal

grounds on which he is currently being detained.”

¶ 22   Defendant has forfeited these contentions by failing to cite authority and by failing to

present a developed argument. Indeed, this entire section of his brief consists of six sentences.

Illinois Supreme Court Rule 341(h)(7) (eff. Jan. 1, 2016) requires an appellant’s argument to be

supported by citations to authority. See Hall, 2012 IL App (2d) 111151, ¶ 13 (“ ‘The appellate

court is not a depository into which a party may dump the burden of research.’ ” (quoting People

v. O’Malley, 356 Ill. App. 3d 1038, 1046 (2005))). We have held that an argument that consists

of “two conclusory paragraphs” does not merit consideration on appeal. Hall, 2012 IL App (2d)
111151, ¶ 12.      Accordingly, defendant’s argument, which is similarly conclusory and

unsupported, is forfeited. At any rate, we note that the trial court took measures to clear up any

confusion in the record as to the validity of defendant’s diagnoses by ordering him to be

evaluated for malingering.




                                                - 10 -
2016 IL App (2d) 150874


¶ 23   Finally, defendant argues that the trial court has consistently erred by failing to compel

the Department to produce him for hearings. He argues that “it seems counter-intuitive to rely

upon [defendant] as the sole arbiter of whether he does or does not need to be made available to

the trial court to ascertain his present condition.” He notes that there is no record of the Elgin

Mental Health Center staff ever ordering him to attend a hearing. Nor has the court ordered the

treatment staff to physically compel defendant’s attendance in court. Finally, he notes that the

court has never considered holding a review hearing at the Elgin Mental Health Center.

¶ 24   Defendant has forfeited these arguments by failing to cite any authority. Nor does he

acknowledge, let alone attempt to distinguish, Olsson, 2015 IL App (2d) 140955, in which we

addressed his refusal to attend review hearings. We held that section 104-16(c) of the Code,

which pertains to a defendant’s “right to be present at every hearing on the issue of his fitness”

(725 ILCS 5/104-16(c) (West 2014)), does not apply to “treatment plan reviews during the

section 104-25(g)(2) period of treatment [or] hearings conducted pursuant to section 104-

25(g)(2)(i)” of the Code. Olsson, 2015 IL App (2d) 140955, ¶ 22. We stressed that, although

defendant has a right to attend his hearings, he “rejected the court’s attempts to facilitate his

attendance.” Olsson, 2015 IL App (2d) 140955, ¶ 24. Accordingly, even were we to overlook

the forfeiture, defendant fails to explain why his argument is not foreclosed by our recent

decision.

¶ 25   Moreover, to the extent that defendant complains about the trial court’s refusal to hold

hearings at the Elgin Mental Health Center, at the July 16, 2015, hearing, defense counsel did not

ask the court to relocate the proceedings. See Olsson, 2015 IL App (2d) 140955, ¶ 26 (points not

raised in the trial court are forfeited on appeal). Although the trial court has indeed rejected such




                                               - 11 -
2016 IL App (2d) 150874


requests in the past, as explained above, only the order relating to the July 2015 hearing is

properly before us.

¶ 26   In closing, although not raised by the parties, we again feel compelled to remind the trial

court to ensure that its oral findings and written orders mirror the language of the statute.

Specifically, at a section 104-25(g)(2)(i) hearing, the court must make a finding as to whether the

defendant is: “(A) subject to involuntary admission; or (B) in need of mental health services in

the form of inpatient care; or (C) in need of mental health services but not subject to involuntary

admission nor inpatient care.” 725 ILCS 5/104-25(g)(2)(i) (West 2014). The parties and the

trial court can consult our disposition in People v. Olsson, 2014 IL App (2d) 140635-U, for

additional guidance.

¶ 27                                   III. CONCLUSION

¶ 28   For the reasons stated, we affirm the judgment of the trial court.

¶ 29   Affirmed.




                                              - 12 -